JERRE S. WILLIAMS, Circuit Judge.
This appeal arises from a claim for workers’ compensation under the Longshoremen’s and Harbor Workers’ Compensation Act (LHWCA), 33 U.S.C. § 901 et seq. The employer urges that we find jurisdiction to lie in this appeal and that we rule on the proper statutory basis for computing compensation benefits under the facts presented. We find that jurisdiction does lie, and that § 10(b) of the Act, 33 U.S.C. § 910(b), is the proper statutory basis by which to compute benefits in this case.
I. Background
James Roundtree has been a welder in the shipyards since 1941, and he worked as an independent contractor between 1954 and 1975. During the last days he worked as an independent contractor, he charged a rate of $12.50 per hour for his services. For a variety of personal and career-related reasons, Roundtree abandoned his work as an independent contractor and began working as an hourly employee for the firm now known as Newpark Shipbuilding. Round-tree’s wage as a welder was $5.50 per hour, with available overtime and a ten cent per hour shift differential. Other welders in the shipyard were paid as much as $5.95 per hour at the time.
Roundtree’s first day on the job, April 22, 1975, was an unfortunate one for him. He was working on a barge. While welding a hole that had been fitted and tacked, Roundtree fell off his scaffold and injured his back, resulting in his disability. His claim for workers’ compensation under LHWCA came before an Administrative Law Judge (ALJ) with the Office of Workers’ Compensation Programs. The ALJ determined that Roundtree was entitled to compensation, and then considered the possible methods for computing Roundtree’s average weekly wage pursuant to § 10 of the Act. The ALJ first considered § 10(a), which looks to the employee’s wages during the prior year, and found that subsection inapplicable because of the change in Roundtree’s employment from independent contractor to hourly employee. He then considered § 10(b), which looks to the prior year’s wages of coworkers performing the same or similar work. The ALJ rejected that theory, in part because the shipyard workers had recently received a wage hike that would not be reflected fully in a § 10(b) calculation based on twelve prior months. He therefore concluded that it would not be “fair and equitable” for § 10(b) to apply, and looked to § 10(c) for guidance. Section 10(c) points toward the earnings potential of the employee at the time of injury, rather than actual prior wages. Applying § 10(c), the ALJ looked at Roundtree’s earnings capacity as an independent contractor and determined his weekly wage to be $360.41, approximately $10.29 per hour, based on Roundtree’s earnings of $18,741.20 in the preceding year. He then ordered compensation accordingly as provided in § 8(b).
Both Roundtree and his employer appealed to the Benefits Review Board (BRB). The employer argued that § 10(b) rather than § 10(c) should control. Roundtree cross-appealed to call for application of § 10(a), but apparently switched his view during the BRB proceedings and agreed with the ALJ’s application of § 10(c). The BRB affirmed the use of § 10(c) for determining the weekly wage, but ruled that the ALJ had erred in using the gross earnings of an independent contractor for determining the amount of Roundtree’s weekly wage. The BRB suggested that the net earnings of an independent contractor, after business expense deductions, might be an appropriate wage determination. In any event the BRB remanded for a redetermination of Roundtree’s weekly wage under § 10(c).
The employer appeals the BRB’s ruling to this Court, pursuant to § 21(c) of the Act, 33 U.S.C. § 921(c). It argues that § 10(b) rather than § 10(c) should control this determination of average weekly wage. Further, it argues that the appeal is ripe for review as a “final order” because the record in this case is sufficiently complete. It urges that an appellate determination of this question will effectively terminate the litigation. Since our authority to review an *746administrative ruling under LHWCA is limited to “final orders”, 33 U.S.C. § 921(c), we must begin by examining our jurisdiction over the subject matter of this case.
II. Examination of Subject Matter Jurisdiction
Appellate review of BRB orders is restricted under 33 U.S.C. § 921(c) to “final orders”.1 The “final order” requirement follows the contours of the finality rule expressed in 28 U.S.C. § 1291. Director, Office of Workers’ Compensation Programs v. Brodka, 643 F.2d 159, 161 (3d Cir.1981); National Steel and Shipbuilding Co. v. Director, Office of Workers’ Compensation Programs, 626 F.2d 106, 107-08 (9th Cir.1980). The requirement sometimes, but not always, excludes from appellate review a remand order to an administrative agency. Id. at 108; United Fruit Co. v. Director, Office of Workers’ Compensation Programs, 546 F.2d 1224, 1225 (5th Cir.1977). We believe, however, that the case before us is properly reviewable at this' time even though the administrative body directed a remand.
Our determination of whether jurisdiction lies does not depend on a single formula or a simple rule. “The inquiry requires some evaluation of the competing considerations underlying all questions of finality— ‘the inconvenience and costs of piecemeal review on the one hand and the danger of denying justice by delay on the other.’ ” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 171, 94 S.Ct. 2140, 2149, 40 L.Ed.2d 732 (1974), quoting Dickinson v. Petroleum Conversion Corp., 338 U.S. 507, 511, 70 S.Ct. 322, 324, 94 L.Ed. 299 (1950).
This Circuit recently faced the question of what constitutes a final administrative order in a LHWCA case. In Ingalls Shipbuilding Division, Litton Systems, Inc. v. White, 681 F.2d 275 (5th Cir.1982), White and his employer entered into a compromise settlement of his LHWCA workers’ compensation claim resulting from White’s employment-based injury. An AU approved the settlement agreement after a cursory examination. The Director of the Office of Workers’ Compensation Programs appealed the order of the ALJ to the Benefits Review Board, which held that the Director had standing to challenge the settlement, and that the ALJ’s approval of the settlement must be set aside. The BRB remanded the claim to the ALJ, and the employer appealed to this Circuit.
We noted first that considering the appeal would not raise the specter of piecemeal review before the court, id. at 279, because the record was complete, the legal conclusions had been made, and the issue on appeal was only whether the power of the ALJ had been exercised properly. Reaching the merits effectively eliminated the need for later review, while dismissal would only have caused the same legal issue to come before us after the agency held additional hearings based on its tentative interpretation of its role. We therefore recognized jurisdiction.
Similarly in the case before us today, the issue presented challenges the proper legal standard, rather than constitutes a factual dispute. The record itself is factually complete, and application of § 10(b) can be accomplished on the record. The only question presented is that of ruling on the proper formula.
If we were to dismiss for lack of jurisdiction, the next proceeding would be the ALJ’s application of § 10(c) to the record and a pronouncement of a definite monetary award. If applying § 10(c) is not supported in the law, that proceeding would be a wasted one. If, however, we were to defer our review and determine at a later date that there is no error, we would have little effect on the risk of piecemeal review but merely would delay the resolution of the dispositive issue in the case. No party *747has raised any other issues on appeal, and there is little risk of a new appellate issue developing in the proceedings to come.
With our decision today, the remaining issues will not be questions of law but merely the largely ministerial job of applying the law to the preexisting record. This task is properly left to the sound discretion of the administrative body. Obviously our decision would be definitive guidance to the agency. Hence, we believe that the order of the BRB is ripe for review.
We recognize that eases in this and other Circuits have denied appellate review of pending actions from the BRB. But these cases involved incomplete determinations or administrative records, thus placing them in a less “final” posture than Ingalls or the immediate case. In United Fruit Co. v. Director, Office of Workers’ Compensation Programs, supra, we dismissed the appeal as untimely. The unresolved issues were more than a simple calculation of disability benefits; the ALJ had not properly ruled on the nature and extent of the employee’s disability, or the “possible liability of the special second injury fund.” In Sun Shipbuilding & Dry Dock Co. v. Benefits Review Board, United States Dep’t of Labor, 535 F.2d 758 (3d Cir.1976), (per curiam) the court dismissed the appeal, because, even though liability had been decided, the extent of disability due to the worker’s loss of hearing remained undetermined. In Newport News Shipbuilding and Dry Dock Co. v. Director, Office of Workers’ Compensation Programs, 590 F.2d 1267 (4th Cir.1978) (per curiam), the ALJ had not made complete findings as to “the nature of the injury, the degree of physical impairment . . . and any other factor ... including the effect of disability as it may naturally extend into the future.” Id. at 1269, quoting 33 U.S.C. § 908(h). All these cases, unlike the case before us, had unresolved factual determinations that appellate review could not settle.
The Director of the Office of Workers’ Compensation Programs (Director), respondent in this case, offers a different argument in urging a narrow construction of the term “final order”. He presses an analogy to attorneys’ fees cases, where courts have held that an order is not final, hence not appealable, until the amount of awarded attorneys’ fees is determined. Since, in the case before us, the determination of disability is known but the dollar amount of the award must still be set, the Director urges that the same principles of lack of finality apply in this case as in the attorneys’ fees cases.
In Director, Office of Workers’ Compensation Programs v. Brodka, 643 F.2d 159 (3d Cir.1981), the Third Circuit held that a LHWCA case is not yet final when the substantive claim and the availability of attorneys’ fees are both settled but the amount of the attorneys’ fees award is undetermined. Similarly, in Croker v. Boeing Co. (Vertol Division), 662 F.2d 975 (3d Cir.1981) (en banc), the court determined that a district court order is not final for purposes of 28 U.S.C.A. § 1291 until the amount of attorneys’ fees has been settled. This Court has held similarly. E.g., Williams v. Ezell, 531 F.2d 1261, 1263 (5th Cir.1976).
We acknowledge that an order is not “final” under 28 U.S.C. § 1291 until the amount of awarded attorneys’ fees has been determined. However, we find those cases distinguishable. In the attorneys’ fees cases, the applicable legal standard is already established when the district court rules on the award. There need be no appeal at that time regarding what the law ought to be for the determination. See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974) (Title VII case, 42 U.S.C. § 2000e et seq., establishing a twelve-pronged test in awarding attorneys’ fees). But at that point, the record would not yet contain the factual material needed to rule on the amount of the award. The case before us, by contrast, already contains uncontested full factual findings.2
Furthermore, these cases usually come before an appellate court with challenges to *748both the merits and the award of attorneys’ fees. To hold an order to be final before the final award of attorneys’ fees would only lead to two appeals, one on the merits and one on the attorneys’ fees, with no corresponding increase in the fundamental fairness to the parties. Such is not the case here.3
The Supreme Court has stated that the question of finality deserves a “practical rather than a technical construction” because it would be “impossible to devise a formula to resolve all marginal cases coming within what might well be called the ‘twilight zone’ of finality.” Gillespie v. United States Steel Corp., 379 U.S. 148, 152, 85 S.Ct. 308, 311, 13 L.Ed.2d 199 (1964) (exceptions to finality rule under 28 U.S.C. § 1291). In the case before us, the question on appeal is to determine the proper legal standard to be applied. Our decision will settle this question and minimize the risk of a wasted agency hearing and a later appeal. We find that an appeal at this stage in this case will be more efficient and will not prejudice the parties, especially since the employee’s workers’ compensation checks will not reflect the proper award until the conclusion of this litigation. Accordingly, we recognize appellate jurisdiction in this case where the substantive legal issue is clearly posed and all that will remain after it is decided is use of the record already completed to calculate the wage base for the recovery.
III. Determination of the Proper Legal Standard
A. General Considerations
The substantive dispute before us is not a complex one. We must decide which of three statutory formulas is to be used in computing Roundtree’s weekly wage base for purposes of workers’ compensation benefits under LHWCA. Roundtree’s somewhat unusual situation, having changed on the very day of his injury from independent contractor at $12.50 per hour to hourly employee at $5.50 per hour makes the method of computation an issue of intense concern to the parties.
Our standard of review is necessarily limited, Presley v. Tinsley Maintenance Service, 529 F.2d 433, 436 (5th Cir.1976), to whether the administrative findings are supported by substantial evidence, Banks v. Chicago Grain Trimmers Ass’n, 390 U.S. 459, 467, 88 S.Ct. 1140, 1145, 20 L.Ed.2d 30 (1968), in accord with the law, Cardillo v. Liberty Mutual Ins. Co., 330 U.S. 469, 67 S.Ct. 801, 91 L.Ed. 1028 (1947), and not arbitrary, O’Keeffe v. Smith, Hinchman & Grylls Associates, Inc., 380 U.S. 359, 85 S.Ct. 1012, 13 L.Ed.2d 895 (1965) (per curiam).
The nature of our review is also restricted by the statutory scheme of § 10. The statute assumes that most workers will fall into subsection (a), which looks to the actual wages of the injured worker in the year prior to the injury as the monetary base for determination of the amount of compensation. Subsection (b) operates only where subsection (a) cannot be applied due to a fundamental change in the nature of the injured worker’s employment. Method (b) looks to the actual wages of other workers in the same employment situation. The statute presumes that either (a) or (b) will fit the circumstances of the injured employ*749ee in most cases, but adds the “earnings capacity” formula of subsection (c) as a general, “catch-all” provision in case the other methods cannot be used as, for example, where the employee has worked for substantially less than a year and there are no other employees in the particular business whose jobs are comparable. Our task, then, is not to choose the most attractive method, but to determine which of the formulas is called for by the step-by-step statutory scheme.
B. Specific Determination
Roundtree urges on appeal, as he had in the proceedings below, that § 10(a) of the Act controls. Basically, § 10(a) relies on the actual wages of the injured employee during the previous year.4 Roundtree was earning between $10.50 and $12.50 per hour during the previous year as an independent contractor.
However, we agree with both the ALJ and the BRB that § 10(a) is not a proper formula to be applied in this case. Round-tree had a complete change in the nature of his employment when he voluntarily relinquished his self-employment as independent contractor and accepted an hourly job in the shipyard. This change was not a simple change in employer or place of business. Jobhoppers performing substantially the same work for different employers are covered by the 10(a) formula just as are their less peripatetic coworkers. But Round-tree’s situation is much further removed from 10(a) applicability.
First of all, his prior work as an independent contractor was not “covered employment” under workers’ compensation, since he was self-employed. Under § 10(a) he had no employer. Further, Roundtree’s new position required only the skills of a welder, while his work as a contractor, as the ALJ found, entailed “a considerable amount of expenses involved in operating his own business such as purchasing oxygen, welding rods, hand tools, acetylene, a welding rig mounted to his truck, insurance coverage, as well as various utility expenses.” Self-employment also requires a knowledge of bookkeeping, contracts, and government regulations that an hourly job does not demand. Finally, an independent contractor works on a job basis and may well not be working a full 40 hour week every week. These critical distinctions explain, at least in part, why- workers like Roundtree would trade a $12.50 an hour contractor’s life for a $5.50 guaranteed wage. Since Roundtree was not “employed” for the year prior to the accident, he was not working in the same employment on the day of the accident, and § 10(a) is not applicable.
The employer contends that § 10(b) is the proper formula. Subsection (b) determines a weekly wage by counting the last year’s wages of coworkers performing substantially the same work at the same place of employment as the injured- worker.5 This subsection applies
to claims in which the injured worker has had too little time on the job to permit an accurate and fair computation of average daily wage: for example, the subsection would apply if a worker had been recent*750ly hired after having been unemployed, or out of the work force, or in a lower paying position. See O’Hearne v. Maryland Casualty, 177 F.2d [979] at 982; California Ship Service Co. v. Pillsbury, 175 F.2d [873] at 876.
Duncanson-Harrelson Co. v. Director, Office of Workers’ Compensation Programs, 686 F.2d 1336, 1341-42 (9th Cir.1982).
The record shows that the employer presented pay records of three welders who performed comparable work at the same site. This is an adequate statistical base for § 10(b) purposes, even though there were over 100 welders in the shipyard at the time. There was no attempt to introduce any evidence that these three were not doing comparable work and instead were picked as the lowest-earning welders., Absent such an intent to distort the comparable wages, even one worker’s pay record could fulfill the statutory requirement.6
The Director counters the claim of § 10(b) applicability by pointing out that § 10(b) should not be used when the result would fail “reasonably and fairly” to represent the worker’s earnings. The Director urges us to uphold the application of § 10(c).7
The Director points out that the welders in this shipyard received a 50 cent per hour wage increase- just two months before Roundtree’s accident. Examining ten months of older, lower wages with only two months of the then-current wages would diminish Roundtree’s compensation base. Since the purpose of the overall statute is to compensate the injured worker, the Director argues, the government should take all possible steps to provide the employee with the maximum recovery allowable under the statute. Hence, he urges us to affirm the BRB’s use of § 10(c).
We are sympathetic to the Director’s view that claimants should receive the maximum compensation allowable under the statute. However, we find that an award under § 10(c) is not allowable under the statute in the case before us, and we hold that § 10(b) is the applicable formula.
First, we point out that the statutory hierarchy of compensation formulas will allow the use of § 10(c) only when neither § 10(a) or § 10(b) can be applied “fairly and reasonably”. The Director argues that any substantial wage increase within the year preceding injury would make § 10(a) or § 10(b) unfair, and that the larger the raise and the closer to the date of injury, the more unfair the other methods become. He believes that any worker whose employer gave a substantial raise before the date of injury should be able to claim a § 10(c) “catch-all” computation, whether or not that worker has been employed there for the entire previous year.
Yet such an interpretation is not in keeping with the intent of the statute, for it would effectively eradicate virtually all applications of methods (a) or (b). Most employers now offer some sort of annual wage boost. Congress, in creating this statutory scheme, did not intend for § 10(a) and § 10(b) to be wiped off the books. The “catch-all” provision of § 10(c) is properly to be applied only in cases where it would be unrealistic to apply the normal formulas. As legislative history describes § 10(c):
This subsection in the present law is used where the employment itself, in which the injured employee was engaged when injured, does not afford a full year of *751work.... Thus, subsection (c) applies to seasonal, intermittent, discontinuous, and like employment which affords less than a full workyear or workweek.
Senate Rep. No. 1315, 80th Cong., 2d Sess., reprinted in [1948] U.S.Code Cong.Serv. 1979,1982, quoted in Strand v. Hansen Seaway Service, Ltd., 614 F.2d 572, 575 (7th Cir.1980).
Case law clarifies the limited nature of § 10(c). In Todd Shipyards Corp. v. Director, Office of Workers’ Compensation Programs, 545 F.2d 1176 (9th Cir.1976), the court upheld the use of § 10(c) when “no evidence was introduced which could clearly' determine the claimant’s average daily wage” under § 10(a) or § 10(b). Id. at 1179 (emphasis added). The Ninth Circuit also stated in Palacios v. Campbell Industries, 633 F.2d 840, 842 (9th Cir.1980) that “[section 10(c) applies to intermittent and irregular employment, when application of the mathematical formulas provided in sections 10(a) or 10(b) would be unreasonable or unfair, or when insufficient evidence is presented at the hearing to permit proper application of section 10(a) or (b).”
On occasion, some courts have recognized a general unfairness in using § 10(a) or § 10(b) when those formulas would not reflect a claimant’s earning capacity at the time of injury. These cases usually involve a worker who had been off the job for much of the preceding year, so that a § 10(a) determination of wages while working would lead to a significantly larger computed wage base than the worker’s actual earnings during the prior year. In Strand v. Hansen Seaway Service, Ltd., supra, the Seventh Circuit found that where a cold water port is normally closed for fixed times of year, the use of § 10(a) or § 10(b) to determine an average weekly wage would be unreasonable and unfair. In Duncanson-Harrelson Co. v. Director, Office of Workers’ Compensation Programs, 686 F.2d 1336 (9th Cir.1982), the Ninth Circuit upheld the use of § 10(c). The court admitted that use of § 10(c) might be error, but refused to reverse because the use of § 10(a) would have inflated the worker’s wage base unfairly. See also Johnson v. Britton, 290 F.2d 355 (D.C.Cir.), cert. denied, 368 U.S. 859, 82 S.Ct. 99, 7 L.Ed.2d 56 (1961) (§ 10(a) would result in a “highly distorted earnings figure” when the worker worked only 180 days of the prior 52 weeks).
In Andrew F. Mahony Co. v. Marshall, 56 F.2d 74 (9th Cir.1932), the court sanctioned the use of § 10(c) to an intermittent employee. Winkler, the employee, had earned $1,266.20 in the year prior to his injury, and was awarded the maximum $25.00 weekly compensation, based on the higher wages of a coworker. Recognizing that § 10(b) would provide greater compensation to Winkler than he had earned through his prior, intermittent employment, the court allowed the use of § 10(c). The court stated that § 10 “does not provide that every case must be measured by subdivisions (a) or (b) if it is possible to force the transaction into the formula which those subdivisions prescribe and that subdivision (c) is to be applied only to cases which cannot be measured by (a) or (b).” Id. at 78. However, the use of subsection (b) in the case before us does not require forcing or even a gentle push. It is method (c) that calls for the push — a push that would give Round-tree the benefit of the recent raise in the shipyard.
It is the clear intent of the statute that if one of Roundtree’s co-workers was injured and he had worked for the whole of the preceding year, § 10(a) would apply. When this was pointed out to government counsel during oral argument, counsel was forced to take the position that any welder in the shipyard who was injured should be able to claim a wage base calculated under § 10(c). We cannot accept such a departure from the manifest statutory scheme. We hold that § 10(b) is the applicable formula by which to compute Roundtree’s wage base.
IV. Conclusion
We find that this Court has jurisdiction over the subject matter of this appeal. Further, we hold that § 10(b) of the Longshoremen’s and Harbor Workers’ Compensation Act (LHWCA), 33 U.S.C. § 910(b), *752sets out the proper formula by which to determine Roundtree’s workers compensation . benefits. We therefore reverse the Benefits Review Board and remand for proceedings consistent with this opinion.
REVERSED AND REMANDED.

. 33 U.S.C. § 921(c) provides in part:
Any person adversely affected or aggrieved by a final order of the Board may obtain a review of that order in the United States court of appeals for the circuit in which the injury occurred, by filing in such court within sixty days following the issuance of such Board order a written petition praying that the order be modified or set aside.


. Judge Tate, in his dissent, expresses his belief that the factual findings in the record may not be complete. Yet we find the record to contain clear and ample evidence of Roundtree’s earnings history, the earnings records of his coworkers, and all other necessary information *748concerning the wages of Newpark’s welders. The task of applying § 10(b) to the existing record will be ministerial in nature. The case before us does not require us to determine whether the application of § 10(c) would also be ministerial in nature, hence we need not speculate as to whether the BRB’s order would be final, hence reviewable, if § 10(c) rather than § 10(b) were the proper formula.


. We recognize that some unresolved collateral issues may remain in the instant case as presented in this appeal. Roundtree, for exam-pie, has requested attorneys’ fees stemming from the prior hearing before the ALJ. However, these issues are substantially unrelated to the heart of this appeal and therefore do not bar our jurisdiction to consider the central issue. “When attorney’s fees are similar to costs or collateral to an action, a lack of determination as to the amount does not preclude the issuance of a final, appealable judgment on the merits.” Holmes v. J. Ray McDermott & Co., Inc., 682 F.2d 1143, 1146 (5th Cir.1982) (citations omitted).


. Section 10(a) of the Act, 33 U.S.C. § 910(a), provides:
If the injured employee shall have worked in the employment in which he was working at the time of the injury, whether for the same or another employer, during substantially the whole of the year immediately preceding his injury, his average annual earnings shall consist of three hundred times the average daily wage or salary for a six-day worker and two hundred and sixty times the average daily wage or salary for a five-day worker, which he shall have earned in such employment during the days when so employed.


. Section 10(b) provides:
If the injured employee shall not have worked in such employment during substantially the whole of such year, his average annual earnings, if a six-day worker, shall consist of three hundred times the average daily wage or salary, and, if a five-day worker, two hundred and sixty times the average daily wage or salary, which an employee of the same class working substantially the whole of such immediately preceding year in the same or in similar employment in the same or a neighboring place shall have earned in such employment during the days when so employed.


. The statute calls for comparison to “an employee of the same or most similar employment.” See id. See also Andrew F. Mahony Co. v. Marshall, 56 F.2d 74 (9th Cir.1932).


. Section 10(c) states:
If either of the foregoing methods of arriving at the average annual earnings of the injured employee cannot reasonably and fairly be applied, such average annual earnings shall be such sum as, having regard to the previous earnings of the injured employee in the employment in which he was working at the time of the injury, and of other employees of the same or most similar class working in the same or most similar employment in the same or neighboring locality, or other employment of such employee, including the reasonable value of the services of the employee if engaged in self-employment, shall reasonably represent the annual earning capacity of the injured employee.